Citation Nr: 1809409	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for amaurosis fugax.

2. Entitlement to service connection for mild esotropia.

3. Entitlement to an initial compensable rating and a rating in excess of 10 percent for the period starting February 4, 2015 for migraine headaches.

4. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

5. Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

6. Entitlement to an initial rating in excess of 10 percent for cervical spine arthritis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1986, November 1989 to July 1991, May 2005 to October 2006, March 2008 to May 2009, and November 2011 to May 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The AOJ has not considered any of the evidence developed and submitted since the February 2015 statement of the case, including the September 2015 and June 2016 VA examinations and VA treatment records.  Accordingly, the claim must be remanded for issuance of a supplemental statement of the case. See 38 C.F.R. §§ 19.31, 19.37 (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the West Los Angeles VA Medical Center from December 2017 to the present, and associate them with the claims file or virtual record.

2. After a review of all of the evidence submitted since the February 2015 supplemental statement of the case, readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




